Proceeding pursuant to article 78 of the CPLR to prohibit respondent from enforcing his order to suppress, the use of certain books (allegedly seized as evidence pursuant to a warrant) as evidence in a criminal action entitled “ People v. Abruzzi", which is now pending in the County Court, Dutchess County, in which (1) the defendant in said criminal action, William Abruzzi, has made a motion for leave to intervene as a party respondent, and (2) the respondent has made a motion to dismiss the proceeding upon an objection in point of law. Respondent’s motion granted, proceeding dismissed and motion by Abruzzi denied, all without costs. Gulotta, P. J., . Hopkins, Shapiro, Cohalan and Christ, JJ., concur.